COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00143-CR


JEFFREY WAYNE COLE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Jeffrey Wayne Cole attempts to appeal from his conviction for

failure to register as a sex offender.      See Tex. Code Crim. Proc. Ann. art.

62.102(a) (West 2006). The original certification of his right to appeal stated that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See

Tex. R. App. P. 25.2(a)(2). On April 15, 2013, we notified Cole that the appeal


      1
       See Tex. R. App. P. 47.4.
would be dismissed pursuant to the certification unless he or any party desiring

to continue the appeal filed a response showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. Cole filed a response in which he

contended that dismissal would be premature because after the trial court signed

the original certification, he requested permission to appeal and the trial court

appointed him appellate counsel; therefore, according to Cole, the trial court

could have meant to impliedly grant him permission to appeal. We consequently

abated the appeal for the limited purpose of securing an amended certification of

Cole’s right to appeal, and the trial court thereafter entered an amended

certification. Like the original certification, the trial court’s amended certification

states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2). Accordingly, in light of the trial court’s

amended certification clarifying that Cole has no right of appeal, and in

accordance with the certification, we dismiss this appeal. See Tex. R. App. P.

43.2(f).


                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2013




                                          2